DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





**	The following claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by foreign patent document WO 2016/166064.   

Please note that WW is cite No. 6 on applicant's IDS dated August 20, 2021 and will be referred to herein as D1.  


Per claim 1, D1 discloses (references in brackets refer to this document) an aerosol
generating apparatus having a feedback control function (page 1, line 6 - line 9:
" The specification relates more particularly to an electrical heater configured to heat an aerosol- forming substrate and a method and device for avoiding undesirable overheating of the aerosol- forming substrate."), the aerosol generating apparatus comprising:
a heater configured to heat an aerosol generating substrate to generate an aerosol (page 8, line 38 - page 9, line 35; figure 1: "The aerosol-forming substrate 12 is pushed inside the housing 10 to come into thermal proximity with the heating element 14.")-,
a controller configured to generate a control signal for controlling power supplied to the heater (page 8, line 38 - page 9, line 35; figure 1: "The microcontroller 18 has embedded software to control the power supplied to the heating element 14 in order to regulate its temperature")',
a switch configured to perform a switching operation based on the control signal to supply the power to the heater (page 10, line 37 - page 11, line 5; figure 6: "The frequency modulation of the current is controlled by the microcontroller 18 and delivered via its analog output 30 to the transistor 26 which acts as a simple switch")-,
a comparison signal calculator configured to receive a signal by the switching operation to calculate a comparison target signal (page 12, line 33 - page 13, line 22; figure 7: "Then, in step 1 10 the resistance of the heating element R is compared with a target resistance (or, as explained, the voltage across the heating element is compared with I* Rtarget)."),

- wherein the controller is further configured to generate a cut-off signal for stopping the switching operation of the switch based on a comparison value calculated by comparing the comparison target signal with a reference signal exceeding a preset range (page 12, line 33 - page 13, line 22; figure 7: "If at step 1 10 it is determined that R is greater than Rtarget then the process moves to step 150, in which it is checked whether R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 1 0°C. If not, then the process proceeds to step 1 60 in which power is prevented from being supplied to the heating element for 7ms. If R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 10°C, then the process proceeds to step 170, in which power is prevented from being supplied to the heating element for 100ms").

Per claim 10. D1 discloses (references in brackets refer to this document) a method of
implementing a feedback control function of an aerosol generating apparatus (page 1, line 6 - line 9: " The specification relates more particularly to an electrical heater configured to heat an aerosol- forming substrate and a method and device for avoiding undesirable overheating of the aerosol- forming substrate"), the method comprising:
generating a control signal for controlling power supplied to a heater (page 8, line 38 - page 9, line 35; figure 1 : "The microcontroller 18 has embedded software to control the power supplied to the heating element 14 in order to regulate its temperature");
transmitting the generated control signal to a switch that performs a switching operation (page 10, line 37 - page 11, line 5; figure 6: "The frequency modulation of the current is controlled by the microcontroller 18 and delivered via its analog output 30 to the transistor 26 which acts as a simple switch.");

calculating a comparison target signal by receiving a signal by the switching operation (page 12, line 33 - page 13, line 22; figure 7: "Then, in step 1 10 the resistance of the heating element R is compared with a target resistance (or, as explained, the voltage across the heating element is compared with /*
R target)."),
generating a cut-off signal for stopping the switching operation of the switch based on a comparison value calculated by comparing the comparison target signal with a reference signal exceeding a preset range (page 12, line 33 - page 13, line 22; figure 7: "If at step 1 10 it is determined that R is greater than Rtarget then the process moves to step 150, in which it is checked whether R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 1 0°C. If not, then the process proceeds to step 1 60 in which power is prevented from being supplied to the heating element for 7ms. If R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 10°C, then the process proceeds to step 170, in which power is prevented from being supplied to the heating element for 100ms.").




Per claim 5, D1 shows 
a voltage output sensor configured to detect a temperature of the heater and output a heater voltage proportional to a resistance value of the heater (figure 6: "analog input 23');
an AD converter configured to convert the output heater voltage into a digital value (implicitly disclosed since the input 23 is an analog input which needs to be converted to be used by the microcontroller),
- wherein the controller is further configured to, based on a comparison value calculated by comparing the converted heater voltage with a preset voltage value exceeding a preset range, generate the cut-off signal for stopping the switching operation of the switch (page 12, line 33 - page 13, line 22; figure 7: "If at step 1 10 it is determined that R is greater than Rtarget then the process moves to step 150, in which it is checked whether R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 1 0°C. If not, then the process proceeds to step 1 60 in which power is prevented from being supplied to the heating element for 7ms. If R is greater than Rtarget by an amount corresponding to a temperature equal to or more than 10°C, then the process proceeds to step 170, in which power is prevented from being supplied to the heating element for 100ms.").





**	The following claims are rejected under 35 U.S.C. 103 as being obvious over D1.


Per claim 2, 3 and 11.  D1 discloses (page 8, line 38 - page 9, line 35; figure 1 : " The microcontroller provides power to the heating element as pulses of electrical current. The microcontroller may be programmed to limit the maximum allowed duty cycle of the pulses of current. There may be an absolute maximum duty cycle, in this example of 95% and a variable maximum duty cycle based on a stored temporal profile, so that the maximum allowed duty cycle changes with time following activation of the heating element.").  
However, D1 does not positively recite the control signal is a pulse width modulation (PWM) signal.  

The examiner makes official notice that PWM signals are well-known. https://www.google.com/search?q=why+use+pulse+width+modulation&rlz=1C1GCEB_enUS952US952&oq=why+use+a+pulse+width+&aqs=chrome.1.69i57j0i22i30j0i390l2.8663j0j1&sourceid=chrome&ie=UTF-8

It would have been obvious for one skilled in the art to modify the apparatus of D1 accommodate the well-known PWM signal.   
One skilled in the art would have been motivated to look to a PWM signal because it controls the amount of power while minimizing dissipating any wasted power. 














Per claims 8 and 17.  D1 shows substantially the invention as claimed. 

	However, D1 does not positively recite an FET.  

	The examiner makes official notice that it is a well-known to use an FET for weak-signal amplification.  

	It would have been obvious for one skilled in the art to modify the apparatus of D1 to accommodate the well-known FET. 
One skilled in the art would have been motivated to use the FET in order to increase the amplification of the signal and thus increase the reliability of the switch.  
https://www.techtarget.com/whatis/definition/field-effect-transistor-FET#:~:text=A%20field%2Deffect%20transistor%20(FET,or%20function%20as%20an%20oscillator.


Per claim 16.  D1 shows substantially the invention as claimed. 

	However, D1 is silent as to the range.
	
	Para. 2 of applicant's discussion of existing aerosol generating apparatus discloses that controlling the heat is important to avoid that the apparatus may be damaged by the heat emitted from the heating wire or furthermore a fire may occur.
	It would have been obvious for one skilled in the art to modify the apparatus of D1 such that the preset range is 0.7 to 1.3.  

	The rational for the rejection is that when there is a design need or market pressure to solve a problem (i.e. damage to the apparatus) and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue
the known options within his or her technical grasp. If this leads to
the anticipated success, it is likely the product not of innovation but
of ordinary skill and common sense.  Pp. 15.18.  KSR INTERNATIONAL CO. v. TELEFLEX INC., 550U.S., 82USPQ2d 1385 (2007).




Per claim 19.  D1 shows substantially the invention as claimed. 

	However, D1 is silent as to a non-transitory computer-readable recording medium storing a program.
	
	The examiner makes official notice that a non-transitory computer-readable recording medium storing a program is well-known.

	It would have been obvious for one skilled in the art to modify the apparatus of D1 with a well-known non-transitory computer-readable recording medium storing a program.

	One skilled in the art would have been motivated to use the well-known non-transitory computer-readable recording medium storing a program in order to in order to store and record data related to quality for continuous improvement of the apparatus. 


**	The following claims 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over D1 in view of Panat et al. (U.S. Publication No. 20160172099; herein referred to as PP).

Per claims 9 and 18.  D1 shows substantially the invention as claimed. 

	However, D1 is not clear as to the use of the claimed regulator.

	Regulators are well-known.  PP is an example in the circuit art that discloses (para. 2) a regulator.

	It would have been obvious for one skilled in the art to modify the apparatus of D1 to accommodate a well-known regulator.

	One skilled in the art would have been motivated to use a regulator because, as taught by PP (para. 2), regulators are used to scale output voltages in an attempt to save power in a system. 


Allowable Subject Matter

Claim(s) 4, 6, 7 and 12-15 have allowable subject matter.
Claim(s) 4, 6, 7 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Qiu (U.S. Pat. No. 11259573) discloses in the abstract a switch key is electrically connected to the automatic control contact.  Akao (U.S. Pat. No. 11133692) shows measuring power value in the abstract.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
June 18, 2022